


110 HRES 172 IH: Providing amounts for the expenses of the

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 172
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Oberstar (for
			 himself and Mr. Mica) submitted the
			 following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Providing amounts for the expenses of the
		  Committee on Transportation and Infrastructure in the One Hundred Tenth
		  Congress.
	
	
		1.Amounts for Committee
			 ExpensesFor the expenses of
			 the Committee on Transportation and Infrastructure (hereafter in this
			 resolution referred to as the Committee), including the expenses
			 of all staff salaries, there shall be paid, out of the applicable accounts of
			 the House of Representatives for committee salaries and expenses, not more than
			 $19,724,511.24 for the One Hundred Tenth Congress.
		2.Session
			 LimitationsOf the amount
			 specified in section 1—
			(1)not more than $9,528,749.39 shall be
			 available for expenses incurred during the period beginning at noon on January
			 3, 2007, and ending immediately before noon on January 3, 2008; and
			(2)not more than $10,195,761.85 shall be
			 available for expenses incurred during the period beginning at noon on January
			 3, 2008, and ending immediately before noon on January 3, 2009.
			3.VouchersPayments under this resolution shall be made
			 on vouchers authorized by the Committee, signed by the Chairman of the
			 Committee, and approved in the manner directed by the Committee on House
			 Administration.
		4.RegulationsAmounts made available under this resolution
			 shall be expended in accordance with regulations prescribed by the Committee on
			 House Administration.
		
